﻿I should like first to congratulate Mr. Paul Lusakamost warmly on his election as President of the thirty-ninth session of the General Assembly. His profound knowledge of the workings of this world Organization will, I am sure, exercise a favourable influence on our debates and improve their effectiveness. The presence at the head of this Assembly of an eminent African personality will serve to focus our attention on the critical economic situation facing many countries of Africa following the droughts and other natural disasters which have afflicted the continent over the last few years, and will also underline the urgent need for the international community to provide assistance based on strength and solidarity.
326.	It is a pleasure for me to reaffirm once again our confidence in the Secretary General, whose discreet and persevering efforts to bring about reconciliation at the international level deserve admiration, recognition and gratitude. At a time when the satisfactory settlement of conflicts and critical situations is encountering growing difficulties in the international forums created especially to resolve them, the initiatives of the Secretary General when it is a question of bringing parties closer together and creating a climate of understanding between them assume major importance. This action inevitably and necessarily rules out the publicity which accompanies public debate. Thus I feel it is essential to encourage the Secretary General to continue unswervingly along the path he has followed since he has been at the head of this Organization. I should like to congratulate him on the commitment he has obtained from Iraq and Iran to cease attacks on purely civilian targets, a commitment which is apparently being respected. I hope that the new efforts which the Secretary General has undertaken this summer to solve the problem of Cyprus will soon bear fruit, and I make an urgent appeal to the two communities of the island to cooperate faithfully with him.
327.	I should like to address a warm welcome to the delegation of Brunei Darussalam, which has just joined the United Nations.
328.	The balance sheet of the international situation, which we review here each year at the beginning of the General Assembly session, once again hardly gives grounds for euphoria or optimism.
329.	Military confrontations, open or covert conflicts and the critical tensions that have affected various regions of our planet for years, and in some cases for many years, persist, frequently with increased savagery. The use of force and the threat of the use of force are increasing. 
330.	In many countries the most elementary human rights, which have long been dearly defined in universally recognized international instruments, continue to be ignored or even flouted with impunity.
331.	Despite some encouraging signs, the economic recovery remains uncertain. Monetary disorder, the financial crisis and, in particular, international indebtedness are worsening. As usual, the most impoverished countries are the worst affected.
332.	The bodies whose mandate it is to ensure that the principles of the Charter of the United Nations are respected and that its purposes are achieved seem incapable of halting this trend and shouldering their responsibilities. Confronted with a worsening situation, hope is giving way to disenchantment and public opinion is beginning to ask questions about the meaning and reality of our efforts.
333.	The time has therefore come for Governments to react by improving our working methods as appropriate, concentrating attention as much as possible on the essentials and carefully studying practical measures to put an end to our difficulties, particularly by showing foresight and political will.
334.	Two days ago my Irish colleague, Mr. Barry, informed the Assembly [6th meeting] of the joint position adopted by the members of the European Community with regard to the range of difficulties in international relations. I should like to devote my own comments to those difficulties which I believe deserve particular attention.
335.	First, I cannot conceal my concern at the worsening climate of East West relations, which has been seen particularly in the recent controversy between the two superpowers. If on the one hand there have been some regrettable remarks or the use of language that is sometimes a little too strong for our taste, on the other we have encountered a stream of offensive historic comparisons, unfounded accusations, false insinuations and even appeals to hatred.
336.	We hope that the statement to the General Assembly by the President of the United States [4th assembly] and the contacts in the past few days between the delegations of the two superpowers will mark a tum for the better in this regard.
337.	Indeed, it is high time we returned to more moderate language and respected the basic principles contained in the Nixon-Brezhnev declaration of 29 May 1972. That important document does not provide simply for the "recognition of the security interests of the parties based on the principle of equality" but attaches equal importance to the "renunciation of the use or threat of force" and of "efforts to obtain unilateral advantage at the expense of the other, directly or indirectly"; it includes the commitment of the parties "to do everything in their power so that conflicts or situations will not arise which would serve to increase international tensions", as well as the promise to "always exercise restraint".
338.	Only respect for those principles can lead to the reestablishment of a better climate and to the success of the current negotiations or those to come.
339.	However, there must be rapid progress on disarmament, which has for so long occupied an important place in the General Assembly's work. This problem is rightly still the subject of the anxious concern of all mankind, for the arms race has accelerated in a worrying way with the accumulation of unprecedented stockpiles of weapons and their continued sophistication through scientific and technological progress. Our planet is being transformed into a more and more dangerous powder keg. The extension of the arms race to outer space gives it a new dimension with unforeseeable consequences.
340.	This development is increasing the threat of a general conflagration, since it multiplies the possibility of miscalculation in the assessment of each other's intentions. It makes it more and more unlikely that possible monitoring measures will succeed. It takes away from civilian use the vast human, economic and financial resources invested in the military effort, resources whose absence is doubly felt in this period of economic recession.
341.	For these diverse reasons my country has always encouraged, and it continues to support, efforts to re-establish confidence in international relations and to reduce the level of armaments to more reasonable proportions—that is, compatible with the real defence needs of everyone.
342.	That is why we placed great hopes on the opening of negotiations on strategic weapons as well as those concerning intermediate range missiles. The halt of negotiations between the United States and the Soviet Union on missiles in Europe is a reverse all the more troublesome because the difficulties facing those two Powers in beginning negotiations on the use of outer space for military purposes shows how essential it is to loosen the deadlock and to resume at this level a dialogue which has been interrupted. Such a resumption is indispensable, as what is at stake is of vital interest to the whole world.
343.	In this respect we share the opinion of the Secretary General when he declares that any effort— whether bilateral or multilateral—whose final goal is to prevent an arms race in space should be encouraged. The dialogue should be resumed without preconditions, as any default or even delay might result in a new escalation.
344.	Apart from its harmful effects on international security and the safeguarding of peace, the arms race involves a huge waste of material resources whose release would benefit economic development generally and that of the developing  countries in particular.
345.	The maintenance of peace also depends on success in the struggle against underdevelopment and can be soundly based only on a more just and better balanced economic and social order.
346.	The North South dialogue on international economic cooperation for development, which once aroused so much hope, has been marking time for some years. Despite serious appeals repeated on all sides and despite continued informal consultations, the political will is lacking when it is a question of beginning effective global negotiations on the basis laid down at the International Meeting on Cooperation and Development, held at Cancun in 1981. There is no clear prospect of their beginning as yet. However, immediate steps are urgently required, as the economic recession has already produced particularly harmful effects in the developing countries, whose per capita income has been falling for a number of years.
347.	Moreover, the prospects for the immediate future are not rosy. There is little likelihood of a strengthening of commodity prices and a return to growth in international trade in general. Sources of finance are drying up because of the unprecedented size of the international debt, extreme austerity measures are blocking recovery and protectionism is reappearing. All these factors together will, by the force of events, slow down the return of economic growth on the world scale, if we do not succeed in reversing this trend.
348.	It is only by becoming aware of the interdependence between industrialized countries and developing countries that we have a chance together, in solidarity with one another, to start a constructive dialogue by agreeing on concrete measures, formulated in realistic terms, aimed at promoting a return to growth.
349.	In this respect, I share the view of my eminent French colleague, Mr. Claude Cheysson, who some time ago proposed a "planetary New Deal". He said:
"It is a planetary New Deal that should be talked about today, the granting of the right to development, to consumption, for hundreds of millions of people. Have we forgotten that our prosperity in the 1950s and 1960s was possible only because earlier the less advanced sectors of industrialized societies had gained access to consumer and leisure markets as a consequence of bold social measures adopted before and immediately after the war: in the United States, thanks to the New Deal; in England, following the policy set out by Beveridge; and in France, by the reforms of 1936 and those following the liberation? A voluntarist policy must permit this same progress at the world level in the years to come."
350.	If we are faced with a crisis today, it is due in large measure to the fact that the economic machine is blocked owing to inequality in the distribution of revenues at the world level: on the one hand, there are countries which have a powerful industrial base but lack outlets; on the other hand, there are very many nations lacking in purchasing power.
351.	External aid, however, can reactivate the economy in the third world only if it is synchronized judiciously with appropriate internal policies. The consequences of international monetary and economic disorder are too grave not to impose urgently on the international community the obligation to work in common with foresight to restore order under the auspices of the United Nations.
352.	But the objectives of the Charter of the United Nations will not be realized and the mission of the Organization will not be accomplished unless the safeguarding of peace and economic development are matched everywhere with effective respect of human rights and fundamental freedoms in accordance with the expressed provisions of the Universal Declaration of Human Rights and later conventions connected with it.
353.	Unfortunately, there is ever more frequent confirmation that in various parts of the world flagrant violations of those international covenants are being committed almost daily: racial discrimination, arbitrary arrests, improper detentions, particularly in psychiatric hospitals, torture, inhuman and degrading treatment, and limitations on the free movement of people are current practices in many countries and are offences to human dignity.
354.	The new Government of Luxembourg formed after the legislative elections of 17 June 1984 will adopt a particularly firm and steadfast position in this area. It will never hesitate to stigmatize such acts and condemn them unreservedly, whatever the country in which they occur and under whatever pretext they are resorted to, for there is no doubt that all violations of human rights go beyond the framework of exclusive national competence.
355.	We will not accept either the argument that the respect of economic rights makes it possible to side step "with an ironic smile" any criticism on the subject of respect for political rights.
356.	For our part, we adhere firmly to General Assembly resolution 37/200, which states, in paragraph 1:
"that all human rights and fundamental freedoms are indivisible and interrelated and that the promotion and protection of one category of rights should never exempt or excuse States from the promotion and protection of the others".
357.	The impartial and persistent efforts of Amnesty International over the years to make international public opinion aware of the violations of human rights deserve praise and encouragement. The Human Rights Committee, for its part, whose mission is to follow the obligations assumed by Member States, would benefit from bringing its investigation to bear on specific consideration of the individual cases before it rather than on a general analysis of the constitutional rules and laws in force, whose scope frequently remains theoretical.
358.	The preparation by the Commission on Human Rights of a draft convention against torture and other cruel, inhuman or degrading treatment or punishment will make it possible, we hope, to expand usefully the framework of the conventional provisions applicable in this area. But it is essential that articles 19 and 20 of the draft, relating to the submission and consideration of reports by States and to the establishment of an arrangement for investigations, are an integral part of the system for the mandatory implementation of the convention, to be applied to all States which adhere to it.
359.	We condemn and reject once again most categorically the policy of apartheid pursued by South Africa, which should put an end to it once and for all by establishing a democratic society in which the fundamental freedoms and political rights of all citizens are respected. In addition, South Africa should stop blocking Namibia's accession to independence by complying with Security Council resolution 435 (1978).
360.	When mentioning the problem of human rights, I cannot pass over in silence the concerns mingled with hope and sympathy which we feel given the development of the situation in Poland, where we welcome the measures of amnesty in favour of political prisoners. We hope that the authorities will enter into a sincere and genuine dialogue with the organizations representing the labour movement, which would be a first step towards genuine national reconciliation.
361.	An undeniable assault on human rights and on the right of peoples to self-determination is, unfortunately, lingering stubbornly in Afghanistan. The Soviet military intervention which has continued over the past four and a half years is growing in savagery following an increase m methods used to put an end to popular resistance, particularly by high altitude bombing. The outside world cannot stifle its condemnation in the light of such a merciless escalation. A peaceful settlement in keeping with the various resolutions adopted over the last few years by the General Assembly is the sole admissible and honourable way out of the present deadlock.
362.	The same applies to Cambodia.
363.	There are also manifold reasons for disquiet with regard to the ongoing war between Iraq and Iran, which has reached a new level with attacks against shipping in the Gulf. This escalation is likely to drag into that conflict States which have so far remained on the sidelines. Although the attempts at mediation have not yet met with success, efforts should be redoubled to calm passions, unblock the situation, put an end to this bloody struggle and halt the sufferings of the two peoples by respecting their legitimate reciprocal interests.
364.	During the past year violence has continued to claim many innocent victims in Lebanon. The example of that country shows once again that the use of force creates more difficulties than it solves.
365.	Even if complete calm does not yet reign in Lebanon, we can be pleased with the progress which has been made towards national reconciliation and which deserves our total encouragement.
366.	It is important that the international community now redouble its efforts so that Lebanon's sovereignty, territorial integrity, independence and unity be restored and respected and that there be a withdrawal of Israeli and all other foreign forces whose presence is not desired by the Government of Lebanon.
367.	To achieve a comprehensive settlement in the Near East, we must necessarily take into account the various basic facts that have long been known. They have not changed. Such a settlement can be envisaged only provided that it includes recognition of the right of each State, including Lebanon and Israel, to live in security within safe, recognized and guaranteed borders, together with the right of the Palestinian people to self-determination with all that that implies. The multiplication in the area, particularly in the occupied territories, of contrary to international law will only delay and further complicate the development of a viable solution. All those directly concerned should, willy-nilly, consent to meeting around the negotiating table.
368.	Latin America offers both cause for great concern and grounds for hope.
369.	We can only energetically condemn the bloody repression of peaceful demonstrations that has just taken place once again in Chile.
370.	We have noted with satisfaction, in other countries, a gradual return towards democracy and, at least in Colombia, a movement towards the settlement of domestic disputes by peaceful means. We very much hope that those examples will be studied elsewhere and that in Central America in particular the efforts of the Contadora Group will meet with success.
371.	The comment that I made earlier in connection with the need simultaneously to respect all categories of human rights applies particularly with reference to Latin America.
372.	Next year the United Nations will celebrate the fortieth anniversary of its establishment. During this period the international community has undergone profound changes: it has been enlarged considerably following the accession to independence of a large number of States which were formerly colonial Territories.
373.	We are pleased at this, but we realize at the same time that while the debate has gained in depth and intensity it has also become more complex, because the immediate concerns and the objectives of the various participants are not always the same, while the political regimes and the economic and social conditions in those countries have become markedly different.
374.	Furthermore, the results achieved have not matched the immense hopes which the peoples represented at San Francisco placed in the Charter of the United Nations, which, of course, presupposed the active cooperation of each Member State in the attainment of common objectives. The proper application of the Charter entails if not perfect understanding at least a sincere desire on the part of the permanent members of the Security Council to seek cooperation through the world Organization. This is not, however, the case at present. The relations between the two superpowers are going through a difficult period and have practically reached deadlock. We can only regret this and hope that the dialogue between them will be resumed as speedily as possible and that mutual distrust can be dissipated. Only thus can the safeguarding of peace and the expansion of cooperation—in other words, the success of our common enterprise—be achieved.
